Exhibit A(12) Resolutions/Certifications and Statements of Authority Power of Attorney for Nationwide Variable Insurance Trust POWER OF ATTORNEY KNOW ALL MEN BY THESE PRESENTS, that each of the undersigned as trustees of NATIONWIDE VARIABLE INSURANCE TRUST (the “Trust”), a Delaware statutory trust, which has filed or will file with the U.S. Securities and Exchange Commission under the provisions of the Investment Company Act of 1940, as amended, an order of exemption pursuant to Section 17(b) of the Investment Company Act of 1940, as amended (File No. 812-13495) and amendments thereto hereby constitutes and appoints James Bernstein, Eric E. Miller and Allan J. Oster and each of them with power to act without the others, his or her attorney, with full power of substitution and resubstitution, for and in his or her name, place and stead, in any and all capacities, to approve, and sign such application, and any and all amendments thereto, with power to affix the corporate seal of said corporation thereto and to attest said seal and to file the same, with all exhibits thereto and other documents in connection therewith, with the U.S. Securities and Exchange Commission, hereby granting unto said attorneys, and each of them, full power and authority to do and perform all and every act and thing requisite to all intents and purposes as he/she might or could do in person, hereby ratifying and confirming that which said attorneys, or any of them, may lawfully do or cause to be done by virtue hereof.This instrument may be executed in one or more counterparts. IN WITNESS WHEREOF, the undersigned have herewith set their names as of this 19th day of February 2009. Charles E. Allen, TrusteePaula H.J. Cholmondeley, Trustee C. Brent Devore, TrusteePhyllis Kay Dryden, Trustee /s/ Barbara L. Hennigar Barbara L. Hennigar, TrusteeBarbara I. Jacobs, Trustee Douglas F. Kridler, TrusteeDavid C. Wetmore, Trustee and Chairman POWER OF ATTORNEY KNOW ALL MEN BY THESE PRESENTS, that each of the undersigned as trustees of NATIONWIDE VARIABLE INSURANCE TRUST (the “Trust”), a Delaware statutory trust, which has filed or will file with the U.S. Securities and Exchange Commission under the provisions of the Investment Company Act of 1940, as amended, an order of exemption pursuant to Section 17(b) of the Investment Company Act of 1940, as amended (File No. 812-13495) and amendments thereto hereby constitutes and appoints James Bernstein, Eric E. Miller and Allan J. Oster and each of them with power to act without the others, his or her attorney, with full power of substitution and resubstitution, for and in his or her name, place and stead, in any and all capacities, to approve, and sign such application, and any and all amendments thereto, with power to affix the corporate seal of said corporation thereto and to attest said seal and to file the same, with all exhibits thereto and other documents in connection therewith, with the U.S. Securities and Exchange Commission, hereby granting unto said attorneys, and each of them, full power and authority to do and perform all and every act and thing requisite to all intents and purposes as he/she might or could do in person, hereby ratifying and confirming that which said attorneys, or any of them, may lawfully do or cause to be done by virtue hereof.This instrument may be executed in one or more counterparts. IN WITNESS WHEREOF, the undersigned have herewith set their names as of this 18th day of February 2009. /s/Paula H.J. Cholmondeley Charles E. Allen, TrusteePaula H.J. Cholmondeley, Trustee C. Brent Devore, TrusteePhyllis Kay Dryden, Trustee Barbara L. Hennigar, TrusteeBarbara I. Jacobs, Trustee Douglas F. Kridler, TrusteeDavid C. Wetmore, Trustee and Chairman POWER OF ATTORNEY KNOW ALL MEN BY THESE PRESENTS, that each of the undersigned as trustees of NATIONWIDE VARIABLE INSURANCE TRUST (the “Trust”), a Delaware statutory trust, which has filed or will file with the U.S. Securities and Exchange Commission under the provisions of the Investment Company Act of 1940, as amended, an order of exemption pursuant to Section 17(b) of the Investment Company Act of 1940, as amended (File No. 812-13495) and amendments thereto hereby constitutes and appoints James Bernstein, Eric E. Miller and Allan J. Oster and each of them with power to act without the others, his or her attorney, with full power of substitution and resubstitution, for and in his or her name, place and stead, in any and all capacities, to approve, and sign such application, and any and all amendments thereto, with power to affix the corporate seal of said corporation thereto and to attest said seal and to file the same, with all exhibits thereto and other documents in connection therewith, with the U.S. Securities and Exchange Commission, hereby granting unto said attorneys, and each of them, full power and authority to do and perform all and every act and thing requisite to all intents and purposes as he/she might or could do in person, hereby ratifying and confirming that which said attorneys, or any of them, may lawfully do or cause to be done by virtue hereof.This instrument may be executed in one or more counterparts. IN WITNESS WHEREOF, the undersigned have herewith set their names as of this 18th day of February 2009. Charles E. Allen, TrusteePaula H.J. Cholmondeley, Trustee /s/C. Brent Devore C. Brent Devore, TrusteePhyllis Kay Dryden, Trustee Barbara L. Hennigar, Trustee Barbara I. Jacobs, Trustee Douglas F. Kridler, TrusteeDavid C. Wetmore, Trustee and Chairman POWER OF ATTORNEY KNOW ALL MEN BY THESE PRESENTS, that each of the undersigned as trustees of NATIONWIDE VARIABLE INSURANCE TRUST (the “Trust”), a Delaware statutory trust, which has filed or will file with the U.S. Securities and Exchange Commission under the provisions of the Investment Company Act of 1940, as amended, an order of exemption pursuant to Section 17(b) of the Investment Company Act of 1940, as amended (File No. 812-13495) and amendments thereto hereby constitutes and appoints James Bernstein, Eric E. Miller and Allan J. Oster and each of them with power to act without the others, his or her attorney, with full power of substitution and resubstitution, for and in his or her name, place and stead, in any and all capacities, to approve, and sign such application, and any and all amendments thereto, with power to affix the corporate seal of said corporation thereto and to attest said seal and to file the same, with all exhibits thereto and other documents in connection therewith, with the U.S. Securities and Exchange Commission, hereby granting unto said attorneys, and each of them, full power and authority to do and perform all and every act and thing requisite to all intents and purposes as he/she might or could do in person, hereby ratifying and confirming that which said attorneys, or any of them, may lawfully do or cause to be done by virtue hereof.This instrument may be executed in one or more counterparts. IN WITNESS WHEREOF, the undersigned have herewith set their names as of this 19th day of February 2009. Charles E. Allen, TrusteePaula H.J. Cholmondeley, Trustee /s/Phyllis Kay Dryden, Trustee C. Brent Devore, TrusteePhyllis Kay Dryden, Trustee Barbara L. Hennigar, TrusteeBarbara I. Jacobs, Trustee Douglas F. Kridler, TrusteeDavid C. Wetmore, Trustee and Chairman POWER OF ATTORNEY KNOW ALL MEN BY THESE PRESENTS, that each of the undersigned as trustees of NATIONWIDE VARIABLE INSURANCE TRUST (the “Trust”), a Delaware statutory trust, which has filed or will file with the U.S. Securities and Exchange Commission under the provisions of the Investment Company Act of 1940, as amended, an order of exemption pursuant to Section 17(b) of the Investment Company Act of 1940, as amended (File No. 812-13495) and amendments thereto hereby constitutes and appoints James Bernstein, Eric E. Miller and Allan J. Oster and each of them with power to act without the others, his or her attorney, with full power of substitution and resubstitution, for and in his or her name, place and stead, in any and all capacities, to approve, and sign such application, and any and all amendments thereto, with power to affix the corporate seal of said corporation thereto and to attest said seal and to file the same, with all exhibits thereto and other documents in connection therewith, with the U.S. Securities and Exchange Commission, hereby granting unto said attorneys, and each of them, full power and authority to do and perform all and every act and thing requisite to all intents and purposes as he/she might or could do in person, hereby ratifying and confirming that which said attorneys, or any of them, may lawfully do or cause to be done by virtue hereof.This instrument may be executed in one or more counterparts. IN WITNESS WHEREOF, the undersigned have herewith set their names as of this 18th day of February 2009. Charles E. Allen, TrusteePaula H.J. Cholmondeley, Trustee C. Brent Devore, TrusteePhyllis Kay Dryden, Trustee /s/Barbara I. Jacobs Barbara L. Hennigar, TrusteeBarbara I. Jacobs, Trustee Douglas F. Kridler, TrusteeDavid C. Wetmore, Trustee and Chairman POWER OF ATTORNEY KNOW ALL MEN BY THESE PRESENTS, that each of the undersigned as trustees of NATIONWIDE VARIABLE INSURANCE TRUST (the “Trust”), a Delaware statutory trust, which has filed or will file with the U.S. Securities and Exchange Commission under the provisions of the Investment Company Act of 1940, as amended, an order of exemption pursuant to Section 17(b) of the Investment Company Act of 1940, as amended (File No. 812-13495) and amendments thereto hereby constitutes and appoints James Bernstein, Eric E. Miller and Allan J. Oster and each of them with power to act without the others, his or her attorney, with full power of substitution and resubstitution, for and in his or her name, place and stead, in any and all capacities, to approve, and sign such application, and any and all amendments thereto, with power to affix the corporate seal of said corporation thereto and to attest said seal and to file the same, with all exhibits thereto and other documents in connection therewith, with the U.S. Securities and Exchange Commission, hereby granting unto said attorneys, and each of them, full power and authority to do and perform all and every act and thing requisite to all intents and purposes as he/she might or could do in person, hereby ratifying and confirming that which said attorneys, or any of them, may lawfully do or cause to be done by virtue hereof.This instrument may be executed in one or more counterparts. IN WITNESS WHEREOF, the undersigned have herewith set their names as of this19th day of February 2009. Charles E. Allen, TrusteePaula H.J. Cholmondeley, Trustee C. Brent Devore, TrusteePhyllis Kay Dryden, Trustee Barbara L. Hennigar, TrusteeBarbara I. Jacobs, Trustee /s/Douglas F. Kridler Douglas F. Kridler, TrusteeDavid C. Wetmore, Trustee and Chairman POWER OF ATTORNEY KNOW ALL MEN BY THESE PRESENTS, that each of the undersigned as trustees of NATIONWIDE VARIABLE INSURANCE TRUST (the “Trust”), a Delaware statutory trust, which has filed or will file with the U.S. Securities and Exchange Commission under the provisions of the Investment Company Act of 1940, as amended, an order of exemption pursuant to Section 17(b) of the Investment Company Act of 1940, as amended (File No. 812-13495) and amendments thereto hereby constitutes and appoints James Bernstein, Eric E. Miller and Allan J. Oster and each of them with power to act without the others, his or her attorney, with full power of substitution and resubstitution, for and in his or her name, place and stead, in any and all capacities, to approve, and sign such application, and any and all amendments thereto, with power to affix the corporate seal of said corporation thereto and to attest said seal and to file the same, with all exhibits thereto and other documents in connection therewith, with the U.S. Securities and Exchange Commission, hereby granting unto said attorneys, and each of them, full power and authority to do and perform all and every act and thing requisite to all intents and purposes as he/she might or could do in person, hereby ratifying and confirming that which said attorneys, or any of them, may lawfully do or cause to be done by virtue hereof.This instrument may be executed in one or more counterparts. IN WITNESS WHEREOF, the undersigned have herewith set their names as of this17th day of February 2009. Charles E. Allen, TrusteePaula H.J. Cholmondeley, Trustee C. Brent Devore, TrusteePhyllis Kay Dryden, Trustee Barbara L. Hennigar, TrusteeBarbara I. Jacobs, Trustee /s/David C. Wetmore Douglas F. Kridler, TrusteeDavid C. Wetmore, Trustee and Chairman
